Exhibit US $50,000.00 October 31, 2007 BRIDGE LOAN PROMISSORY NOTE (Non-Negotiable) FOR VALUE RECEIVED, the undersigned, Remote Knowledge, Inc., a Delaware corporation (“Maker”), promises to pay to the order of Don Sanders, or any successor holder of this Note (“Holder”), at Holders office, or such other place as Holder may designate, the principal amount of Fifty Thousand Dollars ($50,000). 1.Interest. As soon as practical after delivery of this Note to Holder and transfer of funds to Maker, Maker shall deliver to Holder Sixteen Thousand Six Hundred Sixty-seven shares (16,667) of common stock of Maker issued in the name of Holder as interest.
